           Case 2:20-cv-00263-RSM-JRC Document 47 Filed 07/01/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      ROBERT RUSSELL,
                                                              CASE NO. 2:20-cv-00263-RSM-JRC
11                             Plaintiff,
                                                              ORDER FOR SUPPLEMENTAL
12              v.                                            BRIEFING
13      JOSEPH SAMEC, et al.,

14                             Defendants.

15

16          This matter is before the Court on plaintiff’s motion for a preliminary injunction

17   restraining defendant Joseph Samec from “continuing to publish or republish” 12 images that

18   defendant Samec has allegedly created and/or shared on social media. See Dkt. 24; Dkt. 24-1, at

19   1–2. The injunction sought would also enjoin defendant Samec from continuing to publish or

20   republish any substantially similar materials. See Dkt. 24-1, at 2.

21          Having considered plaintiff’s motion and the relevant record, the undersigned finds that

22   supplemental briefing is necessary before the motion for preliminary injunctive relief can be

23

24


     ORDER FOR SUPPLEMENTAL BRIEFING - 1
           Case 2:20-cv-00263-RSM-JRC Document 47 Filed 07/01/20 Page 2 of 2



 1   decided. Therefore, the Court requires plaintiff to provide a supplemental brief addressing the

 2   following matter:

 3          Whether the preliminary injunction sought is an unconstitutional prior restraint on
            speech.
 4

 5          Plaintiff shall file a supplemental brief not to exceed five pages and addressing this issue

 6   on or before July 17, 2020. Defendant Samec may file a supplemental answer not to exceed five

 7   pages and directed to the same issue on or before August 7, 2020. The preliminary injunction

 8   motion (Dkt. 24) is renoted for the Court’s consideration on August 7, 2020.

 9          Dated this 1st day of July, 2020.

10

11

12                                                        A
                                                          J. Richard Creatura
13
                                                          United States Magistrate Judge
14

15

16

17

18

19

20

21

22

23

24


     ORDER FOR SUPPLEMENTAL BRIEFING - 2
